Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
-Claims 1, 4-7, 12-13, 17-19 & 20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim as following:
Independent Claim 1. 
A method, comprising: 
determining, by a network node of a communication network, for assignment to at least one network device more than one resource configuration comprising a resource configuration for a contention based resource and a further resource configuration for a dedicated resource, wherein the further resource configuration is reserved as a fall back for a case where a data communication using the contention based resource is not successfully decoded by the network node; 
sending towards the at least one network device information comprising the more than one resource configuration; 
receiving from the at least one network device a data communication using the resource configuration for the contention based resource; 
determining an ability to decode the data communication using the resource configuration for the contention based resource; and 
based on the determining, sending towards the at least one network device an indication of the ability to decode the data communication using the resource configuration for the contention based resource, wherein each of the at least one network device is assigned at least one radio network temporary identifier for monitoring downlink control information associated with the indication.

Independent Claim 7. 
An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: 3S.N.: 16/583,701 Art Unit: 2464 
determine, by a network node of a communication network, for assignment to at least one network device more than one resource configuration comprising a resource configuration for a contention based resource and a further resource configuration for a dedicated resource, wherein the further resource configuration is reserved as a fall back for a case where a data communication using the contention based resource is not successfully decoded by the network node;
send towards the at least one network device information comprising the more than one resource configuration; 
receive from the at least one network device a data communication using the resource configuration for the contention based resource; 
determine an ability to decode the data communication using the resource configuration for the contention based resource; based on the determining, send towards the at least one network device an indication of the ability to decode the data communication using the resource configuration for the contention based resource: receive from the at least one network device a dedicated preamble assigned to the at least one network device as part of a radio resource control configuration; 
based on the receiving, send other downlink control information acknowledging the dedicated preamble detected, wherein each of the at least one network device is assigned at least one radio network temporary identifier for monitoring downlink control information associated with the indication, wherein the at least one radio network temporary identifier assigned to each of the at least one network device comprises one of: 
a radio network temporary identifier common to at least one or more network devices of the at least one network device for monitoring the downlink control information, or 
a radio network temporary identifier specific to one or more network devices of the at least one network device for monitoring the downlink control information.

Independent Claim 13. 
An apparatus, comprising: 
at least one processor; and 

receive from a network node, by at least one network device of a communication network, more than one resource configuration assigned to the at least one network device, comprising a resource configuration for a contention based resource and a further resource configuration for a dedicated resource that is reserved as a fall back for a case where a data communication using the contention based resource is not successfully decoded by the network node; and 
based on the receiving, send, by the at least one network device, a data communication using the contention based resource of the more than one resource configuration assigned by the communication network to the at least one network device, wherein each of the at least one network device is assigned at least one radio network temporary identifier for monitoring downlink control information associated with an5S.N.: 16/583,701 Art Unit: 2464indication of the ability to decode a data communication using the resource configuration for the contention based resource, wherein the at least one radio network temporary identifier assigned to each of the at least one network device comprises one of: 
a radio network temporary identifier common to at least one or more network devices of the at least one network device for monitoring the downlink control information, or 
a radio network temporary identifier specific to one or more network devices of the at least one network device for monitoring the downlink control information, wherein based on downlink control information using the radio network temporary identifier specific to one or more network devices of the at least one network device for monitoring the downlink control information not indicating an acknowledgement of the data communication, 
wherein the at least one network device is caused to use for the data communication the further resource configuration for the dedicated resource of the more than one resource configuration assigned to the at least one network device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464